Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-5, in the reply filed on Jan. 5, 2022 is acknowledged.  Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  
The traversal is on the grounds that there is no undue burden on the Examiner to search all of the claims, since all of the claims require the technical feature of a 1:1 mixture DMEM/F12 and HEPES, 2 mmol/mL or 3.65 mg/10mL of L-glutamine, 100 units/mL of penicillin, 100 µg/ml of streptomycin and 10 wt% of fetal bovine serum.
This is not found persuasive because the inventions are independent and distinct, and, consequently, are classified in different classes and subclasses.  Therefore, the inventions would require the searching of different fields.  In addition, while the groups may overlap in search, an overlapping search is not a coextensive 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1-5 are presented for examination on the merits.

Status of the Claims 
	Claims 1-11 are currently pending.
	Claims 6-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 1-5 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the term Ficoll®-Urografin™ on pg. 3 lines 6 and 8, pg. 4 line 23, pg. 5 line 1, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: 
	Claim 1 is objected to in the recitation of “an exosome containing therapeutic agent”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “an exosome containing a therapeutic agent”.
Claims 1 and 3 are objected to in the use of capitalized words at the beginning of each step, and in the interest of improving claim form, it is suggested that the words be amended to be lower case.  
Claim 1 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Dulbecco's Modified Eagle Medium/Nutrient Mixture F-12 (DMEM/F12), N-2-hydroxyethylpiperazine-N-2-ethane sulfonic acid (HEPES)).  
The periods after the letters denoting the steps need to be replaced with a parenthesis in claim 3.  For example, in claim 3 "i." should be corrected to "i)" in line 3.  
Appropriate corrections are appreciated. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 9, the phrase “a 1:1 mixture of DMEM/F12 and HEPES”, renders the claim and its dependents indefinite.  It is unclear what the actual concentration of HEPES is in the final composition, since the initial concentration of HEPES and what it is dissolved in is unknown or not stated in the claim.  For example, the concentration of HEPES could be 1 µm or 1 M, therefore, a 1:1 mixture of DMEM/F12 and HEPES would give vastly different final concentrations of HEPES in the composition.  Additionally, given no initial concentration of HEPES, the range of concentration of HEPES is limitless.  Furthermore, HEPES could be dissolved in water or DMEM/F12.  Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  For the sake of compact prosecution, the claim will be interpreted to mean a mixture of DMEM/F12 with HEPES and to include any amount of HEPES. 
Claim 3 contains the trademark/trade names Ficoll®-Urografin™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hydrophilic polysaccharide and a contrast agent, accordingly, the identification/description is indefinite.  
In claim 3, line 3, the phrase "treated separated mononuclear cells in the culture media" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  Claim 3 is further limiting the step of separating the mononuclear cells from a bone marrow sample of claim 1 and the mononuclear cells have not yet been separated, treated or placed in a culture media before this step is performed.
In claim 3, lines 6 and, the phrases “centrifugation for 20 min at 1500 rpm” and “centrifuging the mixture for 3 min at 1500 rpm”, renders the claim and its dependents indefinite.  Similarly, in claim 5 the phrases “centrifugation is performed for 10 min at 3000 rpm”, “centrifuging the first supernatant for 30 min at 10,000 rpm” and “ultra-centrifuging the second supernatant for 2 h at 100,000 rpm” renders the claim and its dependents indefinite.  It is unclear what the actual relative centrifugal force is being applied to the composition in both of these claims.  The rpm or revolutions per minute 
Claim 3 recites “optionally repeating step iii., particularly 2 or 3 times, wherein after each centrifugation mononuclear cells are separated”. The metes and bounds of the phrase “particularly” is unclear because it raises confusion as to whether the optional language was intended to describe the number of times repeating could be done or whether the number of times of repeating step iii) is actually being limited to 2 or 3 times.  Moreover, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  Therefore, in this case for the purpose of compact prosecution, the number of times step iii) is repeated will be interpreted as being optional and therefore the phrase “particularly 2 or 3 times” is non-limiting or not required.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate corrections are required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Journal of Extracellular Vesicles, 2018) as evidenced by Alvarez-Viejo et al. (Transplantation Proceedings, 2013) in view of Hoffman et al. (Tissue Engineering and Regenerative Medicine, 2017).
claim 1, Nguyen teaches isolating mesenchymal stem cells (MSCs, and mononuclear cells as evidenced by Alverez-Viejo) from bone marrow aspirates from healthy volunteers (pg. 10 Col. 1 para. 3).  Alverez-Viejo reports that the mononuclear cells of bone marrow are a source of mesenchymal stem cells (abstract).  With respect to the second recited step of claim 1, Nguyen teaches culturing the MSCs at 37°C and at 5% CO2 (pg. 10 Col. 1 para. 3) and culturing the MSCs in a culture medium (M10) to collected extracellular vesicles (EV or exosomes) every 24 hours (pg. 10 Col. 2 para. 2).  With respect to the third recited step of claim 1, Nguyen teaches separating the extracellular vesicles (exosomes) from the culture medium (pg. 10 last para.).  With respect to the fourth recited step of claim 1, Nguyen teaches resuspending the EV pellet (exosome pellet) with 500-600 µL PBS (phosphate buffer saline) (pg. 10 last para.).
Although, Nguyen teaches the method where the cells are cultured in a medium comprising α-MEM with 10% FBS (fetal bovine serum), 100 U/mL penicillin/streptomycin (pg. 10 Col. 1 para. 3), Nguyen does not teach the method where the culture media used for obtaining the exosomes contains a mixture of DMEM/F12 and HEPES, 2 mmol/mL or 3.65 mg/10mL L-glutamine, 100 units/mL of penicillin, 100 ug/mL of streptomycin and 10 wt% of fetal bovine serum as claim 1 is being interpreted as explained in the rejection under 35 U.S.C. 112 (b).  However, Hoffmann teaches that α-MEM, DMEM/F12 are used frequently to culture MSCs.  Hoffmann further teaches that the DMEM may be supplemented with HEPES, 2mM L-glutamine, 100 U/mL penicillin and 100 ug/ml streptomycin and 10% fetal calf serum (pg. 2569-2570 Sections 3.1 and 3.2).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated 
Although, Nguyen teaches resuspending the EV pellet (exosome pellet) with 500-600 µL PBS (phosphate buffer saline) (pg. 10 last para.), Nguyen is silent with respect to the ratio of separated exosome composition to phosphate buffer and does not teach dissolving the separated exosome composition in phosphate buffer at a ratio of 1:5 to 1:20 as recited in claim 2.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 
With respect to claims 4 and 5, Nguyen teaches separating the exosomes from the culture medium using differential centrifugation (pg. 10 Col. 2 para. 2).  With respect claim 5, Nguyen teaches a first centrifugation at 300-500 g for 10-15 minutes (corresponds to the first centrifugation of claim 5), the collected supernatant was then centrifuged at 2,000-10,000 x g for 20-30 minutes (corresponds to the second centrifugation of claim 5), the collected supernatant was then centrifuged at 10,000-20,000 x g for 60 minutes; and then centrifuged at 100,000 x g for 70 minutes (corresponds to the ultra-centrifugation of claim 5) (pg. 10 Col. 2 para. 2).   Although Nguyen does not teach 2 hours for the ultra-centrifugation step of claim 5, one of ordinary skill in the art would recognize that the time of centrifuging is a result effective variable and that the time of centrifuging would be matter of routine optimization depending on the sample size and force being applied to the sample.  It is noted in the rejections under 35 U.S.C. §112 (b), that the actual gravitational force at which the supernatants are being subjected to is not recited in the claims and that rpm is a relative term dependent on the centrifuge being used. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nguyen as evidenced by Alvarez-Viejo in view of Hoffmann (as applied to claims 1, 2, 4 and 5 above), and further in view of Sergeevichev et al. (Bulletin of Experimental Biology and Medicine, 2010).
The teachings of Nguyen and Hoffman can be found in the previous rejection above. 
claim 3, Nguyen teaches isolating the mononuclear cells from the bone marrow samples using a Ficoll density gradient centrifugation (pg. 10 Col. 1 para. 3).  With respect to step iii) of claim 3, Nguyen teaches centrifuging the cells at 400-500 x g for 10-20 min (pg. 10 Col. 1 para. 3).  Nguyen does not teach the specific method of isolating mononuclear cells as recited in claim 3 with the steps of i) applying the mononuclear cells in a culture media to a Ficoll®-Urografin™ (F-U) solution where the ratio of cells in the culture media to the F-U solution is 1:3-1:4 and then centrifuging for 20 min at 1500 rpm; ii) collecting an intraphase ring with mononuclear cells after centrifuging; and iii) mixing the interphase ring with a Hanks salt solution in a 1:1 ratio and centrifuging the mixture for 3 min at 1500 rpm.  
However, Sergeevichev teaches separating mononuclear cells from the bone marrow of donors by Ficoll®-Urografin™ density gradient at a density of 1.077 g/cm3 at 400 g for 30 min (pg. 516 Col. 1-2 bridging para.).  Although, neither Nguyen nor Sergeevichev explicitly teach the step of collecting an interphase ring with the mononuclear cells after centrifugation, this step would be clearly understood by one of ordinary skill in the art to inherently take place in both references since both references are isolating the mononuclear cells using the density gradient.  Sergeevichev teaches rinsing the cells in buffered physiological saline by centrifuging (pg. 516 Col. 1-2 bridging para.).  Although Sergeevichev does not teach using Hanks salt solution at a 1:1 ratio to rinse the cells one of ordinary skill in the art would readily recognize Hanks salt solution an obvious substitution and known equivalent in the art to PBS as a wash buffer for cells.  Nguyen and Sergeevichev are silent with respect to the ratio of cell solution to density gradient and cells to phosphate buffer and do not teach the cells claim 3.  However, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05.  It is noted in the rejections under 35 U.S.C. §112 (b), that the actual gravitational force at which the cells are being subjected to is not recited in the claims and that rpm is a relative term dependent on the centrifuge being used.  It is noted that step iv) of claim 3 recites that step iii) can be optionally be repeated and the term “optionally” does not require that the repeating of step iii) be performed.
Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Nguyen so that the density gradient is Ficoll®-Urografin™ at a density of 1.077 g/cm3 for the purpose being able to separate the mononuclear cells from the bone marrow sample. Furthermore, it would have been obvious to one skilled in the art to have further modified Nguyen such that the density gradient is Ficoll®-Urografin™ at a density of 1.077 g/cm3, since methods of separating mononuclear cells from the bone marrow samples were known to use density gradients of Ficoll®-Urografin™ at a density of 1.077 g/cm3 as taught by Sergeevichev.  Such a modification merely involves the substitution of one known type of density gradient for another for the separating mononuclear cells from the bone marrow samples.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632